                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ROMERO MONTE THOMAS-EL,
#684159,

       Plaintiff,                                            Civil Action No. 20-CV-10128

vs.                                                          HON. BERNARD A. FRIEDMAN

DOUGLAS SMITH, et al.,

      Defendants.
_____________________________/

ORDER ACCEPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

               This matter is presently before the Court on defendants’ motion for summary

judgment (ECF. No. 46).        Magistrate Judge David R. Grand has issued a Report and

Recommendation (“R&R”) in which he recommends that this motion be denied. No party has

objected to the R&R, and the objection period has expired.

               The Court has reviewed defendants’ motion, plaintiff’s response, defendants’ reply,

and plaintiff’s sur-reply, and agrees with the magistrate judge’s analysis and recommendation.

Accordingly,



               IT IS ORDERED that Magistrate Judge Grand’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court [ECF No. 100].
                  IT IS FURTHER ORDERED that defendants’ motion for summary judgment is

denied [ECF No. 46]


                                                      s/Bernard A. Friedman
Dated: July 15, 2021                                  BERNARD A. FRIEDMAN
Detroit, Michigan                                     SENIOR UNITED STATES DISTRICT JUDGE

                                            CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of record herein
by electronic means or first class U.S. mail on July 15, 2021.


 Romero Monte Thomas #684159                                s/Johnetta M. Curry-Williams
 Baraga Maximum Correctional Facility                       Case Manager
 13924 Wadaga Road
 Baraga, MI 49908
